IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0601
                               Filed June 29, 2016


IN THE INTEREST OF J.L.,
Minor Child,

A.L., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Floyd County, Karen Kaufman

Salic, District Associate Judge.




       A mother appeals the termination of her parental rights to her child.

AFFIRMED.




       Danielle M. DeBower of Eggert, Erb, Mulcahy & Kuehner, P.L.L.C.,

Charles City, for appellant mother

       Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

       Cynthia S. Schuknecht of Noah, Smith & Schuknecht, P.L.C., Charles

City, for minor child.




       Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                          2


DOYLE, Judge.

       A mother appeals the termination of her parental rights to her child,

arguing the Iowa Department of Human Services (DHS) failed to make

reasonable efforts to reunify the family as required by Iowa Code section 232.102

(2015).   Specifically, the mother, who is deaf, complains the DHS failed to

provide her with an adequate interpreter. Upon our de novo review, see In re

A.M., 843 N.W.2d 100, 110 (Iowa 2014), we find reasonable efforts were made to

reunify the family, and, even if the mother had received the services she

requested, the child could not be safely returned to her care. Accordingly, we

affirm the termination of her parental rights.

       I. Background Facts and Proceedings.

       The child at issue was born in June 2014. One month later, the State filed

a petition seeking to have the child adjudicated a child in need of assistance

(CINA) due to the mother’s self-reported suicidal ideation and her apparent lack

of basic parenting skills. Because the mother was not providing the child proper

nutrition, the child was removed from her care and placed in family foster care in

August 2014.

       A hearing on the CINA petition began in October 2014. The court noted

that at the hearing, the mother seemed able to accurately understand what the

interpreter was signing but that the interpreter sometimes had difficulty

understanding the mother due to the variations of signing the mother utilized.

One of the family safety, risk, and permanency (FSRP) service providers testified

that she communicated with the mother in writing and believed the mother
                                         3


understood her. Interpreter services began around the time of the adjudicatory

hearing.

       On October 27, 2014, the mother consented to the CINA adjudication.

The court adjudicated the child to be a CINA pursuant to section 232.2(6)(c)(2)

and continued the child’s placement in family foster care. The court also noted it

was “unclear” how well she understood the FSRP providers’ direction due to the

mother’s use of “a non-standard form of sign language” and her reliance on

written communication, though that “visitation ha[d] been occurring with an

interpreter present.” Finally, the court found it would be “prudent” for the mother

to learn American Sign Language (ASL) in order to teach it to the child so that

both she and the child could communicate effectively with others.

       The State filed a petition to terminate the mother’s parental rights in

February 2015. Following a hearing, the court terminated the mother’s parental

rights pursuant to section 232.116(1)(b), (e), and (h). This court then reversed

the termination of her parental rights after finding the DHS’s failure to furnish a

sign language interpreter for the mother during interactions with the DHS and

providers did not satisfy its statutory obligation to make reasonable efforts toward

reunification. See In re J.L., 868 N.W.2d 462, 466-68 (Iowa Ct. App. 2015).

Thereafter, the DHS reinitiated FSRP services for the family.           The CINA

adjudication was continued following a September 2015 permanency hearing.

       In November 2015, the mother filed a request for appointment of a

certified deaf interpreter (CDI).   The juvenile court found the mother did not

qualify for appointment of a CDI under Iowa Rule of Court 47.1. In the November

17, 2015 permanency review order, which continued the CINA adjudication, the
                                          4


court also considered whether the DHS had met its obligation to provide

reasonable efforts. With regard to the mother’s request for CDI services, the

court found there was no evidence the mother would benefit from those services

because a number of unrelated factors had led to her “present difficulty,” noting

the mother “simply does not apply the parenting skill education she has been

taught; she continues to make unsafe decisions about her interpersonal

relationships at great risk to herself and [the child]; and she is not able to support

herself independently.”

       On December 3, 2015, the State filed a petition seeking to terminate the

mother’s parental rights pursuant to Iowa Code section 232.116(1)(h) and (k).

The termination hearing was held in March 2016. In an order entered on March

23, 2016, the court terminated the mother’s parental rights under both

paragraphs alleged in the petition. It is from this order that the mother appeals.

       II. Reasonable Efforts.

       The mother raises one issue in this appeal. She does not dispute the

State proved the grounds for termination or that termination is in the child’s best

interests. Instead, she argues the DHS failed to make reasonable efforts toward

reunification as required by Iowa Code section 232.102(7), which obligates the

DHS to “make every reasonable effort to return the child to the child’s home as

quickly as possible consistent with the best interests of the child.” See also In re

C.B., 611 N.W.2d 489, 493 (Iowa 2000).

       With regard to the reasonable-efforts requirement, the juvenile court found

the DHS provided numerous services to the mother, as follows:
                                           5


       HUD, food assistance, FIP, WIC, SSI, Title 19, county case
       management services, payee services, Supported Community
       Living services, advocate services, host family services, SAFETY
       services, FSRP services, substance abuse evaluation and
       treatment, mental health evaluation, individual counseling,
       medication management, interpreter services for supervised visits
       and other services, psychiatric hospitalizations, Crisis Intervention
       services, psychological evaluation and IQ testing, referral to food
       bank services, funding for adaptive equipment, BHIS referral,
       parent skill development instruction, family team meetings, family
       support conferences, staffings, CINA assessment, two 2-week
       sessions of safety services, Advocacy for Deaf Iowans Against
       Abuse, Families Together services, Public Health nursing services,
       foster care placements, assistance with purchase of adaptive
       equipment, . . . a family support conference, and on-going DHS
       case management.

The court concluded: “These are reasonable efforts toward reunification.”

       The mother claims that the ASL interpreter provided by the DHS was not

sufficient for her to communicate and understand what was being asked of her

and that the termination of her parental rights was “largely” the result of her

inability to understand instructions that were given to her. In the mother’s view,

the DHS should have provided her with a CDI for all FSRP services. 1                The

mother also complains the court required her to learn ASL without giving her any

assistance. She argues these failures are “fatal to the [S]tate being able to prove

reasonable efforts were made as required.”

       The juvenile court determined a CDI was not necessary for a number of

reasons, noting an ASL interpreter had been adequate during FSRP services

because the mother had been able to ask for information until she understood

what was required of her. The court found the mother appeared to understand


1
 The juvenile court noted that “[t]here is not a single CDI in the State of Iowa or
Minnesota,” and it would therefore “be impossible to appoint someone to attend all of the
mother’s services.”
                                         6


the concepts relayed to her and simply failed to implement them in subsequent

visits. Additionally, the mother testified that she learned a great deal of parenting

skills from the foster mother, yet an interpreter was never present during their

time together.    The mother also testified that she understood all of the

information expressed during her therapy sessions, and the same interpreter

used during FSRP services was utilized in those therapy sessions. The record

also clearly shows the mother sufficiently understands written communication.

Finally, the mother failed to indicate how a CDI would help her understand

instruction better. The court then concluded the request for a CDI had little to do

with the mother’s need to effectively communicate but rather her need to excuse

her failure to demonstrate the appropriate parenting skills:

              Unfortunately, it is clear to this court that the mother is
       falsely claiming an inability to communicate effectively without the
       aid of a [CDI]. When she wants to get her point across to someone
       or is open to receiving information from someone, she does. When
       her claims of not understanding help her blame the [DHS] and
       FSRP provider for lack of progress, she does that instead. Her
       false claims have been a distraction through the CINA case, and
       the mother continues to try to justify that to explain her lack of
       progress.

Under the record before us, the mother has failed to show she required a service

that was not provided to her.

       Additionally, the reasonable-efforts requirement is not a strict substantive

requirement for termination. See C.B., 611 N.W.2d at 493. Instead, the services

provided by the DHS to reunify parent and child after removal impacts the State’s

burden of proving the child cannot be safely returned to the care of a parent.

See id. Here, the record is replete with evidence the child could not be safely

returned to the mother’s care regardless of the services offered to her. The
                                          7


termination order provides great detail into the mother’s shortcomings and

inability to make progress in spite of the volume of services offered or provided to

her. As the court noted:

       It does seem . . . that the mother, to a large extent, uses her
       disability to portray herself as helpless. Most hearing-impaired
       people hold jobs, drive vehicles, maintain households, and care
       properly for their children. The mother does not seem interested in
       any of those pursuits. She has no independent ability to support
       herself financially, squanders her limited financial resources, and
       makes choices that impact her eligibility for financial assistance (i.e.
       losing WIC because she was mad . . . so she didn’t attend the
       appointment, being evicted and losing housing assistance for three
       years for repeatedly allowing people to stay at her home). She
       surrounds herself with violent substance abusers and inserts
       herself into dangerous situations with strangers and acquaintances.
       She allowed her sister to physically abuse [the child]. She has
       been involved with numerous men throughout the CINA proceeding
       (at least nine different men, many of whom overlap in their time with
       the mother, and often reoccur at later times—four in the month of
       October 2015 alone), none of whom are appropriate to be around a
       child. She will not on her own seek necessary items for her to care
       for [the child] (i.e. monitor, smoke detector, or crib), and once
       someone else procures them for her after a six month or more
       delay, [she] will not (in the case of the monitor) or cannot (in the
       case of the crib) use them to actually assist her. She easily
       becomes worked up to the point of distraction and has
       demonstrated on numerous occasions that her unstable mental
       health condition causes her to require psychiatric hospitalization. A
       child cannot be subjected to such behavior.
               Most importantly, the mother continues to be unable to figure
       out what her child needs. She still will not feed him on a schedule
       or look for hunger cues before trying to feed him. She has fed him
       inappropriate foods off and on since he was three weeks old, and
       on one occasion, [she fed him] expired food. She constantly wants
       to feed him, not because he is hungry, but because despite the
       provision of twenty-one months of services, she doesn’t know
       anything else to try.

The record amply supports these findings.

       We agree the mother has failed to make the changes required to enable

her to provide the child appropriate care and to ensure the child’s safety. The
                                         8


receipt of CDI services or additional assistance in learning ASL would not change

the outcome of this case.      Accordingly, we affirm the order terminating the

mother’s parental rights to her child.

       AFFIRMED.